DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter since it fails to be limited to embodiments which fall within a statutory category.  
Claim 11 cites a “computer-readable recording medium".
          As an example, in the specification of the instant application, applicant cites “The storage 123 has a computer-readable recording medium such as a hard disk or the like. The recording medium stores programs for executing a processing sequence to be described later by the control device 100. The recording medium may be implemented by a portable medium such as a non-volatile semiconductor memory, a magnetic disk or an optical disk. The memory 122 temporarily stores thereon the programs loaded from the recording medium of the storage 123 and an operation result by the processor 121. The processors 121 constitute the above-described individual functional modules by executing the programs in cooperation with the memory 122. The input/output port 124 is configured to perform an input and an output of electric signals with respect to a control target member in response to instructions from the processor 121” ([¶0080]). This definition does not limit the claimed storage from being a transitory medium such as a signal.  Pending claims are interpreted as broadly as their terms reasonably allow. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a computer readable or usable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Cf.  Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987). 
It is suggested, for U.S.C. 101 compliance purposes, that the applicant uses in the claim language "non-transitory computer-readable recording medium" instead of "computer-readable recording medium". 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “substrate processing apparatus, imaging unit, film thickness measurement unit, model creation unit” in claim 1; “film thickness calculation unit” in claim 2; “film forming unit” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements “substrate processing apparatus, film thickness measurement unit, model creation unit” in claim 1; “film thickness calculation unit” in claim 2; “film forming unit” in claim 3 limitation that invokes 35 U.S.C. 112(b).
Claim limitations “a substrate processing apparatus configured to perform film formation on a target substrate, the substrate inspection system comprising: a film thickness measurement unit provided in the substrate processing apparatus and configured to measure a film thickness of a substrate for film thickness measurement on which a film is formed under same conditions as on the substrate for color information; and a model creation unit configured to create a film thickness model corresponding to a correlation between information about color change on the surface of the substrate for color information caused by forming the film”; “the film thickness calculation unit is configured to estimate a film thickness of the target substrate based on information about color change on the surface of the target substrate caused by forming the film, which is acquired based on the image data of the target substrate, and the film thickness model” and “a film forming unit configured to perform multiple processings of forming the film on each of the substrate for color information and the substrate for film thickness measurement” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of “The substrate processing system 1 includes a coating/developing apparatus 2 and an exposure apparatus 3. The exposure apparatus 3 performs an exposure processing of a resist film (photosensitive film) formed on the wafer W (substrate)…¶0049; The spectrum measurement unit 40 functions to receive light from the wafer W, separate the light into spectroscopic components and acquire a spectrum thereof. The spectrum measurement unit 40 includes a light receiving unit 41 configured to receive the light from the wafer W, a waveguide unit 42 configured to guide the light incident on the light receiving unit 41…¶0063; Also, the spectrum measurement unit 40 performs spectroscopic measurement of light projected from the surface of the wafer W at the same time when the inspection unit U3 acquires the image data…¶0067; he film thickness calculation unit 104 functions to calculate the film thickness of the film formed on the wafer W based on the image data retained in the image data retaining unit 102…¶0075; The model creation unit 107 and the model retaining unit 108 function to create a model to be used for calculating the film thickness from the image data and retain the model. Color information of the surface of the wafer W can be acquired from the image data imaged by the inspection unit U…¶0078; a model management unit 110 including the model creation unit 107 and the model retaining unit 108 or only the model creation unit 107 may be provided in an external device. In other words, these functions may be provided in a device provided separately from the control device 100 controlling…¶0082”. There is no disclosure of any particular structure, either explicitly or inherently, to perform “a substrate processing apparatus configured to perform film formation on a target substrate, the substrate inspection system comprising: a film thickness measurement unit provided in the substrate processing apparatus and configured to measure a film thickness of a substrate for film thickness measurement on which a film is formed under same conditions as on the substrate for color information; and a model creation unit configured to create a film thickness model corresponding to a correlation between information about color change on the surface of the substrate for color information caused by forming the film”; “the film thickness calculation unit is configured to estimate a film thickness of the target substrate based on information about color change on the surface of the target substrate caused by forming the film, which is acquired based on the image data of the target substrate, and the film thickness model” and “a film forming unit configured to perform multiple processings of forming the film on each of the substrate for color information and the substrate for film thickness measurement”. The use of the term "calculating unit" is not adequate structure for performing the limitation “a substrate processing apparatus configured to perform film formation on a target substrate, the substrate inspection system comprising: a film thickness measurement unit provided in the substrate processing apparatus and configured to measure a film thickness of a substrate for film thickness measurement on which a film is formed under same conditions as on the substrate for color information; and a model creation unit configured to create a film thickness model corresponding to a correlation between information about color change on the surface of the substrate for color information caused by forming the film”; “the film thickness calculation unit is configured to estimate a film thickness of the target substrate based on information about color change on the surface of the target substrate caused by forming the film, which is acquired based on the image data of the target substrate, and the film thickness model” and “a film forming unit configured to perform multiple processings of forming the film on each of the substrate for color information and the substrate for film thickness measurement” because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “substrate processing apparatus, film thickness measurement unit, model creation unit; film thickness calculation unit; film forming unit” refers “a substrate processing apparatus configured to perform film formation on a target substrate, the substrate inspection system comprising: a film thickness measurement unit provided in the substrate processing apparatus and configured to measure a film thickness of a substrate for film thickness measurement on which a film is formed under same conditions as on the substrate for color information; and a model creation unit configured to create a film thickness model corresponding to a correlation between information about color change on the surface of the substrate for color information caused by forming the film”; “the film thickness calculation unit is configured to estimate a film thickness of the target substrate based on information about color change on the surface of the target substrate caused by forming the film, which is acquired based on the image data of the target substrate, and the film thickness model” and “a film forming unit configured to perform multiple processings of forming the film on each of the substrate for color information and the substrate for film thickness measurement” and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function.
Accordingly, claim 1 is explicitly rejected as being indefinite, and claims 2-5 are rejected by virtue of their dependency on at least claim 1.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further regarding claim 6, the claim recites what appears to be a method step (“further arranged to refine focusing by introducing a phase difference derived from the interferometry images”) in an apparatus claim without claiming any structure. A claim that claims both an apparatus and the method steps of using the apparatus is indefinite under 35 USC 112(b) as per In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of removing noise from the appearance signals. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 2-5 and 7-11 are rejected by virtue of their dependency on claims 1 and 6, thereby containing all the limitations of the claim on which they depend.


					Conclusion 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/           Primary Examiner, Art Unit 2886